DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-12 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over FITZGIBBON (US 2015/0084750) in view of WARREN (US 9,922,549).
Regarding claims 1 and 10,
FITZGIBBON teaches a method, comprising:
calculating, by the processor, a time of arrival of the vehicle at the door based on the velocity vector of the vehicle and a distance of the vehicle from the door ([0035] teaches affecting change in a home appliance e.g., garage door, based upon travel time to a preprogrammed location; see step 306 in fig. 3); 
as to independent claim 10, Fitzgibbon further teaches a door (see 20 in fig. 2): a motor to control operation of the door (208 in fig. 2); a controller communicatively coupled to the motor to control operation of the motor to open and close the door (102 in fig. 1; [0044] alternatively teaches controller 812), and a plurality of sensors (at least 114 in fig. 1) communicatively coupled to the controller (104/106 in fig. 1) to collect movement data of a vehicle; and 
controlling, by the processor, the door to begin opening at a time based on the time of arrival and an amount of time for the door to open such that the door is opened when the vehicle arrives at the door ([0036] teaches that the LDD 102 can transmit 318 the message with the command at the time the configuration change should begin (e.g., at the time a garage door is to be opened); [0039] teaches as an example, setting of FIG. 2, the LDD 102, determines that it needs to have the garage door 210 to begin to be opened by the garage door opener 208 when the vehicle is within a threshold of 100 yards or 45 seconds from the destination (corresponding to opening based upon the time of arrival)... Accordingly, as the driver approaches the destination, the gate 212 and garage door 210 will open just prior to arrival so as to provide the convenience and luxury of these actions being performed automatically, while retaining as much security as possible by only opening then with the knowledge that the premises 200 is the actual destination).
Fitzgibbon fails to expressly teach determining, by a processor, that a vehicle is approaching a door of a building based on a velocity vector of the vehicle. 
WARREN teaches a system for vehicle integration with automation systems comprising determining, by a processor, that a vehicle is approaching a door of a building based on a velocity vector of the vehicle (column 11:8-12 teaches consideration of velocity vector in disclosing “Motion module 305 may also operate to determine a direction of motion of the vehicle (e.g., forward or reverse direction), a speed of motion, acceleration and/or deceleration of the vehicle, and other parameters related to motion of the vehicle.”)
Before the effective filing date of the application, it would have been obvious to modify the system of Fitzgibbon per the teachings of Warren, determining that a vehicle is approaching a door of a building based on a velocity vector of the vehicle, because in doing so, the system detects various vehicle parameters so as determine when a vehicle’s movement correlates with predetermined zones utilized to influence remote control of the security automation systems.
Regarding claims 2 and 16,
	Fitzgibbon teaches that determining is performed when the vehicle is determined to be within a virtual lane associated with the door ([0039] ... the LDD 102, for example, determines that it needs to have the garage door 210 to begin to be opened by the garage door opener 208 when the vehicle is within a threshold of 100 yards or 45 seconds from the destination, since said threshold encompasses at least the garage driveway, said garage driveway corresponding to a "virtual lane").
Regarding claim 3,
	Fitzgibbon teaches that the virtual lane is associated with a predefined route ([0038] teaches providing a vehicle map of a provided route 506 to the destination; also see [0047]).
Regarding claims 4, 12 and 18,
Warren teaches determining, by the processor, that vehicle information associated with the vehicle is authorized to exit through the door before controlling the door to begin opening (column 9:23-27 teaches that receiver module 210 may also receive information about the occupants of the vehicle based on, for example, an identifier such as a mobile computing device carried by a user, pressure sensors that determine users based on user weight, motions sensors, and the like; claim 1 teaches that receiving identification information is for the purpose of authentication).
Regarding claims 5, 11 and 17,
Fitzgibbon teaches that the vehicle information is received from a radio frequency (RF) tag reader that reads an RF tag located on the vehicle ([0048] teaches that the vehicle LDD sends commands via RF protocol, said components which send and receive said RF communications are interpreted as corresponding to an RF tag, as broadly recited).

Regarding claim 6,
Warren teaches that the velocity vector comprises a velocity and a direction of the vehicle (col 11:8-12 teaches that the motion module 305 may also operate to determine a direction of motion of the vehicle (e.g., forward or reverse direction), a speed of motion, acceleration and/or deceleration of the vehicle, and other parameters related to motion of the vehicle)
Regarding claim 7,
Warren teaches that the velocity vector is calculated based on data received from a plurality of sensors (motion module determines direction, speed etc.; col. 5:19-21 teaches vehicle sensor units 110, 115; also see column 6:57-65).

Claims 9, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over FITZGIBBON (US 2015/0084750) in view of WARREN (US 9,922,549) as applied to claim 7 and further in view of KORAVADI (US 2015/0251599).
Regarding claims 9, 15 and 20,
Fitzgibbon teaches the method of claim 7, but fails to expressly teach that the velocity vector is calculated based on image data received from the plurality of sensors.
KORAVADI teaches that the velocity vector is calculated based on image data received from the plurality of sensors ([0018] teaches utilizing cameras to capture exterior images of the vehicle.)
Before the effective filing date of the invention, it would have been obvious to further modify Fitzgibbon per the teachings of Koravadi, calculating the velocity vector based upon image data for the purpose of predicting the path of said vehicle .
Claims 8, 13, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over FITZGIBBON (US 2015/0084750) in view of WARREN (US 9,922,549) as applied to claim 7 and further in view of AKIPNAR (US 2020/0150283).
Regarding claims 8, 13, 14 and 19,
Fitzgibbon teaches the method of claim 7, but fails to expressly teach that the data comprises time of flight measurements using ultra-wide band (UWB) protocol by the plurality of sensors.
AKIPNAR teaches location determination based upon data comprising time of flight measurements using ultra-wide band (UWB) protocol by the plurality of sensors ([0034] teaches that short-range wireless communication system 216 may take any suitable form and protocol, such as Bluetooth, Ultra-Wide Band, or any of the various WIFI protocols, such as IEEE 802.11; and wherein the system processor 204 may read to aid in calculation of location.)
Before the effective filing date of the invention,  it would have been obvious to further modify Fitzgibbon per the teachings of Akipnar, carrying out location determination based upon data comprising time of flight measurements using ultra-wide band (UWB) protocol, for the purpose of determining the approach of a mobile device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DIONNE PENDLETON/Primary Examiner, Art Unit 2689